DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Regarding claim 1 – A wireless communication method, wherein the method comprises: determining, by a communication device, a target modulation and coding scheme (MCS) index when a current MCS index exceeds a threshold, wherein the target MCS index is less than or equal to the threshold; and mapping, by the communication device, a phase tracking reference signal (PTRS) to one or more symbols or subcarriers based on the target MCS index, wherein the threshold is 27 or 28.
Regarding claim 9 - An apparatus, wherein the apparatus comprises: one or more memories configured to store instructions, and one or more processors coupled to the one or more memories and configured to execute the instructions to cause the apparatus to: determine a target modulation and coding scheme (MCS) index when a current MCS index exceeds a , wherein the threshold is 27 or 28.
Regarding claim 17 - A non-transitory computer readable medium, having stored thereon computer executable instructions that when executed by a processor of a computer, control the computer to perform steps comprising: determining a target modulation and coding scheme (MCS) index when a current MCS index exceeds a threshold, wherein the target MCS index is less than or equal to the threshold, and mapping a phase tracking reference signal (PTRS) to one or more symbols or subcarriers based on the target MCS index, wherein the threshold is 27 or 28.
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-3, 5-11, and 13-22 are allowable over the prior art of record.

Conclusion

Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Chen et al. (US 2016/0261391 A1) discloses simplified HARQ management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22313.

John Pezzlo
18 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465